Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a 371 of PCT/CN2019/079000.
The after final amendment filed on February 8, 2022 has been entered.

Response to Arguments/Amendments
 Applicant’s amendment and arguments filed on February 8, 2022 have been fully considered are deemed to be persuasive to overcome the rejections/objections previously applied, as detailed below.   

Claim Rejections - 35 USC § 101
In view of the amendment of claims 9 and 11, which now recites active steps, the rejection of claims 9 and 11 under 35 U.S.C. 101 has been withdrawn.

Claim Rejections - 35 USC § 112
 In view of the amendment of claims 9 and 11, which now recites active steps, the rejection of claims 9 and 11 under 35 U.S.C. 112(b) has been withdrawn. 
  



Allowable Subject Matter
Claims 1, 4-7, 9, and 11 are allowed.

Reasons for Allowance
The following is an Examiner’s statement for allowance.  The amylase of SEQ ID NO:2 is the mutant amylase of SEQ ID NO:1 modified with R178 and G179 deletions and S33A/S34E/V35H substitutions.  The closest prior art is Cascao-Pereira (WO 2031/184577 – cited previously on form PTO-892).  Cascao-Pereira discloses a mutant of an amylase having 100% sequence identity to the amylase of SEQ ID NO :1 of the instant application, wherein the mutant has R178 and G179 deletions ([0080]-[0081]).  However, Cascao-Pereira does not teach or suggest introducing S33A/S34E/V35H substitutions.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG D PAK/Primary Examiner, Art Unit 1652